Exhibit 10.3

 

BPZ RESOURCES, INC.
EMPLOYEE STOCK PURCHASE PLAN

 

(Effective as of April 20, 2011)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Purpose

1

 

 

 

2.

Definitions

1

 

2.1

“Act”

1

 

2.2

“Board”

1

 

2.3

“Code”

1

 

2.4

“Committee”

1

 

2.5

“Company”

1

 

2.6

“Company Stock”

1

 

2.7

“Compensation”

1

 

2.8

“Custodian”

1

 

2.9

“Eligible Employee”

2

 

2.10

“Enrollment Form”

2

 

2.11

“Fair Market Value”

2

 

2.12

“Grant Date”

2

 

2.13

“Investment Account”

2

 

2.14

“Investment Date”

2

 

2.15

“Offering Period”

2

 

2.16

“Parent”

2

 

2.17

“Participant”

2

 

2.18

“Payroll Deduction Account”

2

 

2.19

“Plan”

2

 

2.20

“Purchase Price”

2

 

2.21

“Subsidiary”

3

 

 

 

3.

Shares for the Plan

3

 

 

 

4.

Administration of the Plan

3

 

 

 

5.

Eligibility

3

 

 

 

6.

Election to Participate

4

 

 

 

7.

Method of Purchase and Investment Accounts

5

 

 

 

8.

Stock Purchases

5

 

 

 

9.

Limitation on Purchases

5

 

 

 

10.

Title of Accounts

6

 

 

 

11.

Right to Sell Company Stock in Investment Account

6

 

 

 

12.

Rights Not Transferable

6

 

 

 

13.

Change in Capital Structure

6

 

i

--------------------------------------------------------------------------------


 

14.

Retirement, Termination and Death

7

 

 

 

15.

Amendment of the Plan

7

 

 

 

16.

Termination of the Plan

7

 

 

 

17.

Effective Date of Plan

7

 

 

 

18.

Government and Other Regulations

7

 

 

 

19.

Indemnification of Committee

8

 

 

 

20.

Governing Law

8

 

 

 

21.

Legends

8

 

ii

--------------------------------------------------------------------------------


 

BPZ RESOURCES, INC.
EMPLOYEE STOCK PURCHASE PLAN

 

(Effective as of April, 20 2011)

 

1.                                       Purpose

 

The purpose of the BPZ Resources, Inc. Employee Stock Purchase Plan (the “Plan”)
is to secure for the Company and its stockholders the benefits of the incentive
inherent in the ownership of Company Stock by eligible present and future
employees of the Company and its designated Subsidiaries. The Plan is intended
to comply with the terms of Code Section 423 and Rule 16b-3 of the Act. Nothing
in this plan is intended to modify or change the Company’s Insider Trading
Policy.

 

2.                                       Definitions

 

Where indicated by initial capital letters, the following terms have the
following meanings:

 

2.1           “Act”  means the Securities Exchange Act of 1934, as amended.

 

2.2           “Board”  means the Board of Directors of the Company.

 

2.3           “Code”  means the Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.

 

2.4           “Committee”  means the Compensation Committee of the Board,
provided that, if any member of the Committee does not qualify as a non-employee
director for purposes of Rule 16b-3 of the Act, the remaining members of the
Committee (but not less than two members) shall be constituted as a subcommittee
of the Committee to act as the Committee for purposes of the Plan.

 

2.5           “Company”  means BPZ Resources, Inc., a Texas corporation, and any
successor by merger, consolidation or otherwise.

 

2.6           “Company Stock”  means the Company’s common stock. In the event of
a change in the capital structure of the Company (as provided in Section 13),
the shares resulting from such change shall be deemed to be Company Stock within
the meaning of the Plan.

 

2.7           “Compensation”  means base salary, overtime pay, commissions and
cash bonuses actually received by a Participant while he or she is an Eligible
Employee, determined before any elective salary reductions made pursuant to Code
Section 401(k), 125 and 132(f)(4).  All other forms of compensation, whether
cash or non-cash, shall be excluded.

 

2.8           “Custodian”  means a financial institution or other entity
selected by the Company from time to time to act as custodian for the Plan.

 

--------------------------------------------------------------------------------


 

2.9           “Eligible Employee”  means any employee of the Company or its
Subsidiaries who meets the eligibility requirements of the Plan.

 

2.10         “Enrollment Form”  means the form filed by a Participant with the
Committee authorizing payroll deductions.

 

2.11         “Fair Market Value”  means the closing trading price of a share of
Common Stock, as reported on the principal exchange on which the Stock is traded
on the applicable Grant Date or Investment Date, or, if the Common Stock was not
quoted on such date, the closing trading price on the last day prior thereto on
which the Common Stock was quoted.

 

2.12         “Grant Date”  means the first business day of each Offering Period
on which shares of Common Stock are or could be traded on the principal exchange
on which the Stock is traded.

 

2.13         “Investment Account”  means the account established to hold Company
Stock purchased under the Plan pursuant to Section 7.

 

2.14         “Investment Date”  means the last business day of each Offering
Period, as determined by the Committee, on which shares of Company Stock are or
could be traded on the principal exchange on which the Stock is traded.

 

2.15         “Offering Period”  means each period of time during which shares of
Common Stock are offered to Participants for purchase at a specified Purchase
Price on a specified Investment Date.  Unless otherwise determined by the
Committee, a new Offering Period shall commence on the first day of each
calendar quarter.  No Offering Period shall be longer than twenty-seven months.

 

2.16         “Parent”  means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company if, as of an Investment
Date, each of the corporations other than the Company owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

 

2.17         “Participant”  means an Eligible Employee who elects to participate
in the Plan by filing an Enrollment Form pursuant to Section 6.

 

2.18         “Payroll Deduction Account”  means the account established for a
Participant to hold payroll deductions pursuant to Section 6.

 

2.19         “Plan”  means the BPZ Resources, Inc. Employee Stock Purchase Plan,
as set forth herein and as amended from time to time.

 

2.20         “Purchase Price”  means the lower of (i) a percentage of the Fair
Market Value of a share of Company Stock on the Grant Date, or (ii) a percentage
of the Fair Market Value of a share of Company Stock on the Investment Date.  In
any event, the percentage shall be eighty-five percent (85%) unless the
Committee, in its sole discretion, increases the percentage at any time. After
any such increase, the Committee, in its sole discretion, may decrease the
percentage, but not below eighty-five percent (85%) at any time.  Any increase
or decrease in the percentage

 

2

--------------------------------------------------------------------------------


 

shall be communicated to Eligible Employees before the first day of the Offering
Period that is affected by the change.

 

2.21         “Subsidiary”  means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, as of an
Investment Date, each of the corporations other than the last corporation in the
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

 

3.                                       Shares for the Plan

 

There is reserved for issuance and purchase by employees under the Plan an
aggregate of 2,000,000 shares of Company Stock, subject to adjustment as
provided in Section 13.  Shares subject to the Plan shall be authorized but
unissued shares. Shares needed to satisfy the needs of the Plan may be newly
issued by the Company or acquired by purchase at the expense of the Company on
the open market or in private transactions.

 

4.                                       Administration of the Plan

 

The Plan shall be administered by the Committee. Subject to the express
provisions of the Plan, the Committee shall have the authority to take any and
all actions (including directing the Custodian as to the acquisition of shares)
necessary to implement the Plan and to interpret the Plan, to prescribe, amend
and rescind rules and regulations relating to it, and to make all other
determinations necessary or advisable in administering the Plan.

 

All such determinations shall be final and binding upon all persons. A quorum of
the Committee shall consist of a majority of its members and the Committee may
act by vote of a majority of its members at a meeting at which a quorum is
present, or without a meeting by a written consent to their action taken signed
by all members of the Committee. The Committee may request advice or assistance
or employ such other persons as are necessary for proper administration of the
Plan. The Committee may delegate administration of the Plan to one or more
employees or positions of the Company or any Subsidiary.  All rules and
determinations by the Committee or its delegate in the administration of the
Plan shall be uniformly and consistently applied to all persons in similar
circumstances.

 

5.                                       Eligibility

 

Except as hereinafter provided, an employee of the Company, its current
Subsidiaries listed on Exhibit A attached hereto or such of its future
participating Subsidiaries as may from time to time be designated by the
Committee and listed on Exhibit A shall be eligible to participate in the Plan. 
The Committee may amend Exhibit A from time to time to remove any Subsidiaries
from participation in the Plan.

 

Notwithstanding the foregoing, the following individuals shall not be eligible
to participate in the Plan: (i) any employee who is employed for less than one
year prior to the Grant Date, (ii) any employee whose customary employment is
twenty hours or less per week as of the Grant Date, (iii) any employee whose
customary employment is for not more than five months in any calendar year,
(iv) any director of the Company or of any Subsidiary who is not an

 

3

--------------------------------------------------------------------------------


 

employee, (ii) any independent contractor who is not an employee, and (iii) any
employee who is a citizen or resident of a foreign jurisdiction and such
jurisdiction would prohibit a grant of an option under the Plan or compliance
with such jurisdiction would cause the Plan to violate the requirements of Code
Section 423.

 

Notwithstanding the foregoing, in the event of an acquisition by the Company or
one or more of its Subsidiaries of the business of a person or entity, whether
by asset purchase, stock purchase, merger or otherwise, an authorized officer of
the Company shall have sole discretion (without the consent of any Participant)
to modify the eligibility and participation requirements of the Plan as they
relate to those employees of the acquired person or entity who become employees
of the Company, its current Subsidiaries or its future participating
Subsidiaries; provided, however, any such modification which requires
shareholder approval under the Code shall not be made without such shareholder
approval.

 

6.             Election to Participate

 

An Eligible Employee may elect to participate as of the first day of any
Offering Period by completing an Enrollment Form and filing such Enrollment
Form by the deadline established by the Committee or its delegate, in its
discretion, which deadline shall be applied uniformly to all employees.  If the
Enrollment Form is not completed and timely filed by the established deadline,
then such employee shall be eligible to participate in the Plan as of the first
day of the next Offering Period that begins following the receipt by the
Committee of a completed Enrollment Form.  All Eligible Employees shall have the
same rights and privileges within the meaning of Code Section 423(b)(5).

 

Each Eligible Employee may become a Participant by timely filing with the
Committee or its delegate an Enrollment Form in accordance with the foregoing
authorizing specified regular payroll deductions from his or her Compensation. 
The Committee, in its discretion, shall establish the minimum and maximum
Compensation, expressed either as a percentage or in a flat dollar amount, that
a Participant may elect to contribute, provided such limits are applied
uniformly to all Participants.  All regular payroll deductions shall be credited
to the Payroll Deduction Account that the Company has established in the name of
the Participant.

 

A Participant may increase or decrease his or her payroll deduction, subject to
any contribution limits, by filing a new Enrollment Form.  Any change in payroll
deduction will be effective as of the payroll period following the date of the
Participant’s election, or as soon as administratively practicable thereafter.

 

Subject to Section 14, a Participant may also cease his or her participation in
the Plan at any time.  If a Participant ceases his or her participation during
an Offering Period, then he or she may elect to either (i) apply any payroll
deductions credited to his or her Payroll Deduction Account prior to the date
such cessation is effective towards the purchase of shares of Company Stock
during such Offering Period, or (ii) receive a refund of any payroll deductions
credited to his or her Payroll Deduction Account for such Offering Period.  Any
such cessation shall be effective as of the payroll period following the date of
the Participant’s request to cease participation, or as soon as administratively
practicable thereafter.  If elected, any refund will be made as soon as
administratively practicable.  An Eligible Employee who has ceased to be a

 

4

--------------------------------------------------------------------------------


 

Participant may not again resume participation in the Plan until such Eligible
Employee has complied with the foregoing provisions of this Section.

 

7.             Method of Purchase and Investment Accounts

 

Each Participant having eligible funds in his or her Payroll Deduction Account
on an Investment Date shall be deemed, without any further action, to have
purchased the number of shares of Company Stock (including fractional shares
unless otherwise determined by the Committee) which the eligible funds in his or
her Payroll Deduction Account could purchase on that Investment Date at that
Purchase Price.

 

All shares purchased shall be maintained by the Custodian in a separate
Investment Account for each Participant. All cash dividends paid with respect to
shares of the Company Stock held in the Investment Account shall be added to a
Participant’s Payroll Deduction Account and shall be used to purchase shares of
Company Stock for the Participant’s Investment Account. Expenses incurred in the
purchase of such shares shall be paid by the Company.

 

All dividends distributed in-kind with respect to Company Stock held in the
Investment Account shall be added to the shares held for a Participant in his or
her Investment Account. Any distribution of shares with respect to shares of
Company Stock held for a Participant in his or her Investment Account shall be
added to the shares of Company Stock held for a Participant in his or her
Investment Account.

 

8.             Stock Purchases

 

The Custodian shall acquire shares of Company Stock for Participants as of each
Investment Date from the Company or, if directed by the Committee, by purchases
on the open market or in private transactions using total payroll deduction
amounts received by the Custodian. If shares of Company Stock are purchased in
one or more transactions on the open market or in private transactions at the
direction of the Committee, the Company will pay the Custodian the difference
between the Purchase Price and the price at which such shares are purchased for
Participants.

 

9.             Limitation on Purchases

 

Unless the Committee determines another limit prior to an Offering Period, no
Eligible Employee shall be permitted to purchase more than 2,500 shares of
Company Stock during any one Offering Period.  Notwithstanding the foregoing, no
Eligible Employee may be granted any options during any one calendar year which
permit his or her rights to purchase shares of Company Stock under all Code
Section 423 employee stock purchase plans of the Company and its Subsidiaries to
accrue at a rate that exceeds $25,000 of the Fair Market Value of such stock
determined on the Grant Date, which limit shall be interpreted to comply with
Code Section 423(b)(8).

 

A Participant’s Payroll Deduction Account may not be used to purchase Company
Stock on any Investment Date to the extent that, after such purchase, the
Participant would own (or be considered as owning within the meaning of Code
Section 424(d)) stock possessing 5% or more of the total combined voting power
of the Company or its Parent or Subsidiary. For this purpose,

 

5

--------------------------------------------------------------------------------


 

stock which the Participant may purchase under any outstanding option (whether
or not exercisable) shall be treated as owned by such Participant. As of the
first Investment Date on which this paragraph limits a Participant’s ability to
purchase Company Stock, the employee shall cease to be a Participant.

 

10.           Title of Accounts

 

The Custodian shall maintain an Investment Account for each Participant.

 

11.           Right to Sell Company Stock in Investment Account

 

A Participant shall have the right at any time to obtain a certificate (if the
Company Stock is certificated) for the shares (including fractional shares) of
Company Stock credited to his or her Investment Account. Subject to the
Company’s Insider Trading Policy, a Participant shall have the right at any time
to direct that any shares of Company Stock in his or her Investment Account be
sold and that the proceeds, less expenses of sale, be remitted to him or her.

 

When a Participant ceases to be a Participant, the Participant may elect to have
his or her shares sold by the Custodian and the proceeds, after selling
expenses, remitted to him or her or the Participant may elect to have a
certificate (if the Company Stock is certificated) for the shares of Company
Stock credited to the Participant’s Investment Account forwarded to him or her.
In either event, the Custodian may sell any fractional interest held in the
Participant’s Investment Account to the Company and remit the proceeds of such
sale, less selling expenses, and the balance in his or her Payroll Deduction
Account to him or her.

 

As a condition of participation in the Plan, each Participant agrees to notify
the Company if he or she sells or otherwise disposes of any of his or her shares
of Company Stock within two years after the Grant Date or within one year after
the Investment Date.

 

12.           Rights Not Transferable

 

Rights under the Plan are not transferable by a Participant, except by will or
by the laws of descent and distribution. Rights under the Plan are exercisable
during a Participant’s lifetime only by him or her, pursuant to Section 7.

 

13.           Change in Capital Structure

 

In the event of a stock dividend, spinoff, stock split or combination of shares,
recapitalization or merger in which the Company is the surviving corporation or
other change in the Company’s capital stock (including, but not limited to, the
creation or issuance to shareholders generally of rights, options or warrants
for the purchase of common stock or preferred stock of the Company), the number
and kind of shares of stock or securities of the Company to be subject to the
Plan, the maximum number of shares or securities which may be delivered under
the Plan, the selling price and other relevant provisions shall be appropriately
adjusted by the Committee, whose determination shall be binding on all persons.

 

If the Company is a party to a consolidation or a merger in which the Company is
not the surviving corporation, a transaction that results in the acquisition of
substantially all of the

 

6

--------------------------------------------------------------------------------


 

Company’s outstanding stock by a single person or entity, or a sale or transfer
of substantially all of the Company’s assets, the Committee may take such
actions with respect to the Plan as the Committee deems appropriate.

 

Notwithstanding anything in the Plan to the contrary, the Committee may take the
foregoing actions without the consent of any Participant, and the Committee’s
determination shall be conclusive and binding on all persons for all purposes.

 

14.           Retirement, Termination and Death

 

Notwithstanding any provision in the Plan to the contrary, in the event of a
Participant’s retirement, termination of active employment, or death, all
payroll deductions shall cease effective with such event and the amount in his
or her Payroll Deduction Account shall be refunded to him or her.  Certificates
(if the Company Stock is certificated) will be issued for full shares of Company
Stock held in his or her Investment Account if elected with the Custodian and
pursuant to the rules of the Custodian.  If a Participant elects to have his or
her shares sold, he or she will receive the proceeds of the sale, less selling
expenses.  In the event of his or her death, the amount, if any, in his or her
Payroll Deduction Account shall be paid to his or her estate, and any shares of
Company Stock in his or her Investment Account shall be delivered to any
beneficiary he or she has properly designated in forms filed with the Custodian,
and if no such designation is on file with the Custodian, then such shares of
Company Stock shall be delivered to his or her estate.

 

15.           Amendment of the Plan

 

The Board of Directors may at any time, or from time to time, amend the Plan in
any respect; provided, however, that the shareholders of the Company must
approve any amendment that would  increase the number of securities that may be
issued under the Plan (other than an increase solely to reflect a change in
capitalization such as a stock dividend or stock split pursuant to Section 13).

 

16.           Termination of the Plan

 

The Plan and all rights of employees hereunder shall terminate at the discretion
of the Board of Directors.  Upon termination of the Plan, all amounts in an
employee’s Payroll Deduction Account that are not used to purchase Company Stock
will be refunded.

 

17.           Effective Date of Plan

 

The Plan is effective as of April 20, 2011.

 

18.           Government and Other Regulations

 

The Plan, and the grant and exercise of the rights to purchase shares hereunder,
and the Company’s obligation to sell and deliver shares upon the exercise of
rights to purchase shares, shall be subject to all applicable federal, state and
foreign laws, rules and regulations, and to such approvals by any regulatory or
government agency as may, in the opinion of counsel for the Company, be
required.

 

7

--------------------------------------------------------------------------------


 

19.           Indemnification of Committee

 

Service on the Committee shall constitute service as a director of the Company
so that members of the Committee shall be entitled to such indemnification and
reimbursement as directors of the Company as provided in its Articles of
Incorporation and/or Bylaws.

 

20.           Governing Law

 

The Plan shall be construed and administered in accordance with the laws of the
State of Texas.

 

21.           Legends

 

In its sole and complete discretion, the Committee may elect to legend
certificates representing Company Stock sold under the Plan to make appropriate
references to the restrictions imposed on such Company Stock.

 

*   *   *   *   *   *   *

 

WHEREAS, BPZ Resources, Inc. has adopted the BPZ Resources, Inc. Employee Stock
Purchase Plan effective as of April 20, 2011.

 

 

BPZ RESOURCES, INC.

 

 

 

 

 

/s/ J. Durkin Ledgard

 

J. Durkin Ledgard

 

Chief Legal, Administrative & Commercial Officer

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

BPZ Resources, Inc. (1) 
(Texas)
List of Subsidiaries and Branches (2) 
As of April 20, 2011

 

Name

 

Jurisdiction

 

 

 

BPZ Resources, Inc. (2)

 

Texas

 

 

 

BPZ Marine, Inc.

 

Texas

 

 

 

BPZ U.S. Holdings, LLC

 

Texas

 

 

 

SMC Ecuador, Inc.

 

Delaware

 

 

 

BPZ Energy, LLC (3)

 

Texas

 

 

 

BPZ Energy International Holdings, LP

 

British Virgin Islands

 

 

 

International Support, LP

 

British Virgin Islands

 

 

 

BPZ Exploración & Producción, S.R.L. (4)

 

Perú

 

 

 

Empresa Electrica Nueva Esperanza, S.R.L.

 

Perú

 

 

 

Soluciones Energeticas, S.R.L.

 

Perú

 

 

 

BPZ Marine Peru, S.R.L.

 

Perú

 

 

 

BPZ Lote Z-1 S.R.L.

 

Perú

 

 

 

BPZ Lote XIX S.R.L.

 

Perú

 

 

 

BPZ Lote XXII S.R.L.

 

Perú

 

 

 

BPZ Lote XXIII S.R.L.

 

Perú

 

 

 

BPZ Energy Ecuador, CIA. LTDA.

 

Ecuador

 

 

 

SMC Ecuador, Inc., Sucursal Ecuador (5)

 

Ecuador

 

 

 

Zenyatta Business Corporation

 

Panama

 

--------------------------------------------------------------------------------

Notes:

(1)    The Company name was changed to BPZ Resources, Inc. from BPZ Energy, Inc.
on October 11, 2007.

(2)    All subsidiaries are 100% owned, directly or indirectly.

(3)    Formerly named BPZ Energy, Inc.

(4)    Formerly known as BPZ Energy, Inc. Sucursal Peru, a registered Peruvian
branch office of BPZ Energy, Inc. (Texas); was converted into a limited
liability business corporation  registered in Peru as BPZ Exploración &
Producción, S.R.L. in May 2007.

(5)    SMC Ecuador, Inc., Sucursal Ecuador is a registered Ecuadorian branch
office.

 

--------------------------------------------------------------------------------